Citation Nr: 1625701	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  04-38 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a posttraumatic stress disorder (PTSD), and if so whether the reopened claim should be granted.

2.  Entitlement to service connection for a generalized right arm disorder.

3.  Entitlement to restoration of a 50 percent rating for residuals of excision of dermatofibrosarcoma protuberans involving muscle groups XIX and XX (residuals of excision).

4.  Entitlement to a rating in excess of 50 percent for residuals of excision.  

5.  Entitlement to a compensable rating for a scar on the left upper quadrant of the abdomen, status-post removal of an epidermoid cyst.

6.  Entitlement to a rating in excess of 10 percent for a scar, status-post removal of dermatofibrosarcoma protuberans of the right flank, with entrapment neuroma.  

7.  Entitlement to an increased rating for a lumbar spine disability, rated at 20 percent for impairment of function and 10 percent for radiculopathy involving the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from August 2002, April and June 2006, and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In January 2008, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In May 2008 the Board remanded the issues on appeal for further development.

The increased rating claims are addressed in the REMAND that follows the ORDER below.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDINGS OF FACT

1.  The evidence does not reflect any significant improvement in the residuals of excision.

2.  A rating decision issued in April 1994 denied service connection for PTSD; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

3.  The evidence received subsequent to the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim.

4.  The Veteran has PTSD as a result of his service in Vietnam.

5.  The Veteran does not have a current generalized right arm disorder.  


CONCLUSIONS OF LAW

1.  Restoration of the 50 percent rating for residuals of excision, effective from the effective date of the reduction, is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2015).

2.  New and material evidence to reopen the claim of entitlement to service connection for PTSD has been presented.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§3.303, 3.304 (2015).  

4.  The criteria for service connection for a right arm disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reduction of Rating

A.  Factual Background 

For historical purposes, it is noted that service connection was granted for the residuals of excision in a December 1992 rating decision.  A 20 percent disability evaluation was assigned effective August 12, 1992, the date of termination of a schedular 100 percent evaluation.  The Veteran appealed the initial rating assigned for the residuals of excision.  

In an August 1993 rating decision, a hearing officer determined that the residuals of excision warranted a 40 percent rating for muscle injury and a 10 percent rating for a scar, effective August 12, 1992.  Regarding the muscle injury, the hearing officer cited 38 C.F.R. § 4.55(a) which instructs the rater that muscle injuries in the same anatomical region will not be combined but the rating for the major group will be elevated from moderate to moderately severe or from moderately severe to severe according to the severity of the aggregate impairment of function of the extremity.  The hearing officer noted that operative reports showed extensive debriding to insure the complete excision of the sarcoma, including debridement of skin and muscle fiber, that the Veteran reported "extreme" pain, and that the December 1992 rater determined the excision had involved "moderate involvement of the fibrous tissue" of muscle groups XIX and XX.  The hearing officer noted that the muscle groups involved in the excision were muscle groups XIX and XX, which affected the same anatomical region.  The hearing officer explained that application of 38 C.F.R. § 4.55(a) required the rating to be raised from the moderate to the moderately severe level, which warranted a 40 percent rating under Diagnostic Code 5320.  

In a May 2000 rating decision, the RO granted service connection for a lumbar spine disability as secondary to the service-connected residuals of excision.  A 20 percent rating was assigned for recurring attacks of moderate intervertebral disc syndrome. 

In a February 2001 decision, the Board determined the residuals of excision warranted a 50 percent rating.  The Board noted that the record documented the Veteran's history of pain, tenderness, and swelling; findings that the residuals of excision resulted in postoperative pain syndrome that required medication and a TENS unit; and a finding that the residuals of excision caused listing of the spine, tenderness and increased discomfort bending to the left or rotation.  The Board further noted that there was no medical evidence of associated neurologic impairment or gross defect in muscle, though there was evidence of muscle change, as evidence by spine deviation and spasm, and that a 2000 VA examiner believed there was nerve entrapment with some reduction in sensation.  The Board determined the Veteran had "discernible" muscle injury and inability to keep up with work requirements due to impaired motion of the spine and appreciable impairment of function and assigned a rating of 50 percent for "severe" impairment.  

In a June 2010 rating decision, the RO reduced the rating from 50 percent to noncompensable.  At the time of the reduction, the record included an April 2006 VA examination record that reports that the excisions resulted in mild cosmetic deformity, no tissue loss, no bone/joint nerve strength, normal muscle strength and function, and were not associated with penetration of a muscle group or limitation of motion of a joint.  The record also included a January 2010 VA examination record, which was the predominant basis for the reduction.  The January 2010 VA examination record reports that the excisions affected the external oblique and internal oblique and penetrated muscle groups XIX and XX and that the excision resulted in minimal cosmetic injury, no tissue loss, and normal muscle strength and function.  The examiner indicated that the disability did not affect range of motion of a joint.  There was tenderness with very deep palpation but no nodule or mass.  The spine had flattening of normal lumbar lordosis but no pelvic tilt.

B.  Legal Criteria 

In this decision, the Board is not adjudicating the proper rating for the residuals of excision.  Certain regulations, "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  A rating reduction requires an inquiry as to, "whether the evidence reflects an actual change in the disability," and not merely a difference in the thoroughness of the examination or in descriptive terms, and, "whether the examination reports reflecting such change are based upon thorough examinations."  See Brown v. Brown, 5 Vet. App. 413, 420, 421 (1995).  In addition, it must be determined that any improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown, 5 Vet. App. at 420-22; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992). 

For ratings in effect for five years or more, there are specific requirements that must be met before VA can reduce a disability rating.  See 38 C.F.R. § 3.344 (2015).  The Veteran was assigned the 50 percent disability rating effective from August 12, 1992, in a March 2001 rating decision implementing the Board's decision.  Therefore, when the rating was reduced effective December 1, 2010, it had been in effect for more than five years, and the provisions of 38 C.F.R. § 3.344 apply. 

By regulation, the RO must apply the following provisions when reducing a disability rating:

(1) the [RO] must review "the entire record of examinations and the medical- industrial history . . . to ascertain whether the recent examination is full and complete";

(2) "[e]xaminations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction";

(3) "[r]atings on account of disease subject to temporary and episodic improvement . . . , will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated;" and

(4) "[a]lthough material improvement in the physical or mental condition is clearly reflected, the rating agency will [consider] whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life."  Brown v. Brown, 5 Vet. App. 413, 419 (1993). 

Where an RO reduces a veteran's disability rating without following the applicable VA regulations, the reduction is void ab initio.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Murincsak v. Derwinski, 2 Vet. App. 363, 369 (1992); Schafrath v. Derwinski, 1 Vet. App. 589, 596 (1991).

The question of whether a disability has improved involves consideration of the applicable rating criteria.  

Injuries of Muscle Group XIX are evaluated under Diagnostic Code 5319, which includes the muscles of the abdominal wall.  The functions of the group are support and compression of the abdominal wall and lower thorax, flexion and lateral motions of the spine, and synergists in strong downward movements of the arm.  38 C.F.R. § 4.73.  Under Diagnostic Code 5319, a noncompensable rating is warranted for a slight injury; a 10 percent rating is warranted for a moderate injury; a 30 percent rating is warranted for a moderately severe injury; and a 50 percent rating is warranted for a severe injury.  38 C.F.R. § 4.73, Diagnostic Code 5319.

Injuries of Muscle Group XX are evaluated under Diagnostic Code 5320, which includes the spinal muscles.  The functions of the group are postural support of body and extension and lateral movements of spine.  Under Diagnostic Code 5320, a noncompensable rating is warranted for slight injury, a 20 percent rating is warranted for moderate injury, a 40 percent rating is warranted for moderately severe injury, and a 50 percent rating is warranted for severe injury. 

The factors to be considered in evaluating residuals of healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55, 4.56.  

A muscle injury evaluation is not combined with a peripheral nerve paralysis evaluation of the same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a).

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c). 

The type of injury associated with a moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and, if present, exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2). 

The type of injury associated with a moderately severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and, if present, exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3). 

The type of injury associated with a severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track, and indications on palpation of loss of deep fascia, muscle substance, or soft flabby muscles in wound area.  Also, muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side should indicate severe impairment of function.

If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bone, sacrum, or vertebrae, with epithelial sealing over the bone, rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile. 38 C.F.R. § 4.56(d)(4).

C. Analysis

The Veteran's 50 percent rating was awarded by the Board in a February 2001 decision based on hearing testimony, VA treatment records, and the results of VA examinations in 1993, 1997, and 2000.  As noted above, at the time of the Board's decision, medical examination had consistently revealed no gross muscle deficit or neurological impairment. 

The reduction was based on VA and private treatment records, and 2006 and 2010 VA examination records. 

In consideration of the evidence, the Board finds the reduction was improper because the evidence does not demonstrate significant improvement of the residuals of excision.  The evidence at the time of the increased rating and the reduction indicates that the excision involved a penetrating wound of muscle groups XIX and XX and debridement, which corresponds to at least "moderate" injury per VA regulation; that the residuals of excision included tenderness and lumbar spine impairment, for which the Veteran had a separate rating of 20 percent; and that the residuals of excision did not include neurological or motor impairment or gross muscle deficit.  The Board finds no indication of a significant improvement in the clinically determined residuals of excision.  Accordingly, restoration of a 50 percent rating, from the effective the date of the reduction, is warranted.  



II.  Claim to Reopen

A.  Legal Criteria

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

B.  Factual Background and Analysis

A claim for service connection for PTSD was denied in an April 1994 rating decision because the evidence was not, "reasonably supportive of the existence of significant stressful events," during service.  The decision notes that the information provided by the Veteran was not "specific" and could not be verified.  The Veteran was notified of this decision but did not appeal the decision or submit pertinent evidence within the appeal period.  The electronic record includes copies of service treatment records that are listed with a receipt date after the April 1994 rating decision.  Review of these records does not reveal any previously unseen and relevant records, however.  Thus, the Board finds 38 C.F.R. § 3.156(c) is not applicable.  

The evidence added to the record after the appeal period includes statements from the Veteran providing additional information about the reported stressors, including approximate dates and locations of the events.  The Board finds this evidence is not cumulative or redundant of the evidence previously of record, and it relates to an unestablished fact necessary to substantiate the claim, notably a verifiable stressor.  Accordingly, reopening of the claim for service connection for PTSD is in order.

III.  Service Connection

A.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the PTSD claim, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim.  Therefore, no further development of the record is required before the Board decides the claim.

Regarding the claim for service connection for a right arm disorder, the record reflects that the Veteran was provided all required notice in a letter mailed in May 2006, prior to the initial adjudication of the claim.  

The record also reflects that service records, VA treatment and examination records, and post-service medical evidence identified by the Veteran, including Social Security Administration (SSA) records, have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the right arm disorder claim; the Board is also unaware of any such evidence.  The record does not include a VA medical opinion addressing the claim.  However, the Board finds a remand for an opinion is not required.  There is no competent and probative evidence of a right arm disorder during the period of the claim or during service, no probative evidence of a chronic right arm disorder at any time, and no medical evidence of a link between the reported symptoms and the low back disability.  Therefore, VA is not obliged to obtain an opinion in response to the claim.  

Accordingly, the Board will address the merits of the appellant's service connection claims.

B.  Legal Criteria 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015). 

Effective July 13, 2010, the criteria for verifying in-service stressors were amended.  The amendment states that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

 To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

C.  Analysis: PTSD

Upon consideration of the evidence, the Board finds service connection is warranted for PTSD based on the probative evidence of an in-service stressor, anxiety symptoms since the Veteran's confirmed Vietnam service, and a diagnosis of PTSD based on the in-service stressor.  The Veteran has reported experiencing anxiety and fear related to in-service "rocket" or mortar attacks since the June 1970 Board hearing and has been diagnosed with PTSD based on this history since the 1990s.  The Board finds the history of in-service mortar attacks and anxiety symptoms during and after service is credible and consistent with the evidence which includes a diagnosis of habitual tic secondary to posttraumatic neurosis in October 1970 and a January 1995 Department of the Navy letter in which it was reported that "all U.S. installations in Vietnam were within enemy rocket range and most were within mortar range" and that it was "uncommon for an [sic] veteran to have served in Vietnam without having been rocketed or mortared during the time he served there."  Resolving all doubt in favor of the Veteran, the Board finds service connection is warranted for PTSD. 

D.  Analysis: Right Arm Disorder

Service connection is not warranted for a right arm disorder.  The Board has carefully reviewed the evidence of record but finds no probative evidence of a diagnosed right arm disorder at any point during the period of the claim and no evidence of a chronic right arm disorder prior to the filing of the claim.  The medical record does not reveal any medical finding or diagnosis indicative of such a disorder.  The Board acknowledges that the record includes the Veteran's history of right arm symptoms and a diagnosis of bone infarct in the humerus in 1993.  However, a bone scan in July 2007 was normal in the right forearm.  The Board finds the normal bone density scan in 2007 and absence of a diagnosis pertaining to the forearm/humerus during the period of the claim indicates that the Veteran did not have a bone infarct or other chronic disorder at any time during the period of the claim.  

Although the Veteran is competent to report tenderness of the right arm, described as sensitivity and soreness, service connection will not be granted for these symptoms alone; there must be a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 283, 285 (1999).  The evidence does not document the existence of a current underlying disability or indicate that there is any chronic residual from the treatment provided for the service-connected low back disability.  Accordingly, service connection is not warranted.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Restoration of a rating of 50 percent for the residuals of excision of dermatofibrosarcoma protuberans, involving muscle groups XIX and XX, from the effective date of the reduction, is granted.

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for PTSD is granted.

Service connection for PTSD is granted.

Service connection for a right arm disorder is denied.


REMAND

With respect to the rating issues remaining on appeal, a review of the record reveals that the Veteran has not been afforded a VA examination to determine the current degree of severity of the disabilities since 2011.  Therefore, the Veteran should be afforded appropriate VA examinations to determine the current degree of severity of the disabilities.   

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain all pertinent, outstanding medical records.  

2.  Then, provide the Veteran an examination to determine the current degree of severity of the service-connected lumbar spine disability and radiculopathy of the right lower extremity.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for adjudicative purposes.  

3.  Provide the Veteran an examination to determine the current degree of severity of the scar on the left upper quadrant of the abdomen, status-post removal of epidermoid cyst; the residuals of excision of dermatofibrosarcoma protuberans involving muscle groups XIX and XX; and the scar, status-post removal of dermatofibrosarcoma protuberans of the right flank, with entrapment neuroma.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for adjudicative purposes.  

4.  Undertake any other indicated development.

5.  Then, readjudicate the issues remaining on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


